DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-3 and 5 in the reply filed on 05/26/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 16-17, "a circumferential direction" is unclear to how this relates to "circumferential directions" cited in line 14 of the claim.
 	Claims 2, 3, and 5 are included in this rejection because of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varkey (7793409).
 	Varkey discloses a coaxial cable (Fig. 8) comprising a conductor; an electrically insulating member (403) provided over a periphery of the conductor; a shielding layer (404) composed of served shields including a plurality of metal wires helically wrapped around a periphery of the electrically insulating member to be provided over a periphery of the electrically insulating member; and a sheath (416) provided over a periphery of the shielding layer, wherein the insulating member includes indentations (Fig. 8D) on portions of a surface of the insulating member to be brought into contact with the plurality of metal wires respectively, wherein the indentations on the insulating member are mated to the metal wires respectively, wherein the shielding layer is configured in such a manner that portions in respective circumferential directions of the metal wires being brought into contact with the insulating member are mated to the indentations, respectively, on the insulating member, and adjacent ones of the metal wires in a circumferential direction of the shielding layer are brought into surface contact with each other.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourladian et al. (2015/0348677).
 	Pourladian et al. (Fig. 4) discloses a coaxial cable comprising a conductor (12); an electrically insulating member (20) provided over a periphery of the conductor; a shielding layer (22) composed of served shields including a plurality of metal wires (24) helically wrapped around a periphery of the electrically insulating member to be provided over a periphery of the electrically insulating member; and a sheath (28) provided over a periphery of the shielding layer, wherein the insulating member includes indentations on portions of a surface of the insulating member to be brought into contact with the plurality of metal wires respectively, wherein the indentations on the insulating member are mated to the metal wires respectively, wherein the shielding layer is configured in such a manner that portions in respective circumferential directions of the metal wires being brought into contact with the insulating member are mated to the indentations, respectively, on the insulating member, and adjacent ones of the metal wires in a circumferential direction of the shielding layer are brought into surface contact with each other.  Pourladian et al. also discloses at a cross-section perpendicular to the longitudinal direction of the coaxial cable, no shorter than 1/6 lengths of outer circumferential lengths of the metal wires are mated to the indentations, respectively, on the insulating member (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Varkey OR Pourladian et al. in view of Honda et al. (JP 2007-023305).
 	Varkey and Pourladian et al., each discloses the invention substantially as claimed except for the metal wires comprising a tensile strength of not lower than 200 MPa and not higher than 380 MPa, and an elongation of not lower than 7% and not higher than 20% (Table 2, No. 11 or 12).  It would have been obvious to one skilled in the art to use the material as taught by Honda et al. for the metal wires of Varkey or Pourladian et al. to meet the required strength of the cable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Varkey OR Pourladian et al.
 	Varkey and Pourladian et al., each discloses the invention substantially as claimed except for a terminal member integrally provided to at least one end of the cable.  However, it would have been obvious to one skilled in the art to integrally provide a terminal member at at least one end of the cable of Varkey or Pourladian et al. to provide a connection means for the cable since a cable having a terminal member integrally provided at an end thereof is well-known in the art.

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847